United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 09-2585
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Zeuantray Verner Barry,                 *
also known as Zoo,                      *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                    __________

                             Submitted: February 8, 2010
                                Filed: April 6, 2010
                                 ___________

Before RILEY,1 Chief Judge, SMITH and SHEPHERD, Circuit Judges.
                               ___________

PER CURIAM.

       Zeuantray Verner Barry pled guilty to (1) conspiracy to distribute and possess
with intent to distribute heroin, ecstasy, and marijuana, in violation of 21 U.S.C.
§§ 841(a)(1) and 846; (2) conspiracy to commit money laundering, in violation of 18
U.S.C. § 1956(a)(1)(A)(i) and (B)(i); and (3) money laundering, in violation of 18
U.S.C. § 1956(a)(1)(A)(i) and (a)(1)(B)(i). In his plea agreement, Barry reserved the
“right to appeal an adverse finding on his role in the offense.” He does so now.


      1
       The Honorable William Jay Riley became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 1, 2010.
       During sentencing, the district court2 found Barry “was an organizer or leader
of a criminal activity that involved five or more participants or was otherwise
extensive,” and applied a four-level enhancement to Barry’s offense level pursuant to
United States Sentencing Guidelines (U.S.S.G. or Guidelines) § 3B1.1(a). The district
court then found Barry’s advisory Guidelines range was 168 to 210 months,
considered all of the 18 U.S.C. § 3553(a) factors, and sentenced Barry to 168 months
imprisonment. Barry appeals his sentence, claiming the district court erred by
(1) finding Barry was an organizer or leader in the conspiracy, and (2) failing to
consider unwarranted sentencing disparities. We affirm.

      “On appeal, a district court’s sentence is reviewed for abuse of discretion.”
United States v. Mosby, 543 F.3d 438, 440 (8th Cir. 2008). Under U.S.S.G.
§ 3B1.1(a), a four-level sentence enhancement is appropriate “if the defendant was an
organizer or leader of a criminal activity that involved five or more participants or was
otherwise extensive.” United States v. Branch, 591 F.3d 602, 611 (8th Cir. 2009).
“The Government has the burden of proving by a preponderance of the evidence that
the aggravating role enhancement is warranted.” United States v. Garcia-Hernandez,
530 F.3d 657, 665 (8th Cir. 2008). “We review for clear error the district court’s
factual findings underlying the imposition of a sentencing enhancement based on the
defendant’s role in the offense.” United States v. Rosas, 486 F.3d 374, 376 (8th Cir.
2007). We review de novo the legal application of the role guideline. See Branch,
591 F.3d at 611.

      Barry does not argue the conspiracy involved fewer than five people or was not
otherwise extensive. Instead, Barry argues he was a middleman directed by his
suppliers and was not an organizer or leader. During Barry’s sentencing hearing,


      2
       The Honorable Catherine D. Perry, now Chief Judge, United States District
Court for the Eastern District of Missouri.

                                          -2-
James Echols testified that on approximately fifteen occasions, Barry paid Echols cash
to transport vehicles to, or pick up vehicles from, specific individuals. Barry
sometimes sent Echols with a large amount of cash which Echols exchanged for the
vehicles. Barry provided Echols with cash for his expenses and paid for Echols’s
transportation. Barry directed Echols to use specific methods of travel, such as train
or airline, and Barry instructed Echols to stay at specific hotels. The last vehicle
Echols transported for Barry was searched by the Drug Enforcement Administration
(DEA) and contained five kilograms of heroin. The DEA also conducted a search of
Echols’s personal vehicle, and located documentation of many occasions Echols
transported a vehicle at Barry’s direction.

       The government presented additional evidence Barry exercised control over
other people involved in the conspiracy. However, we need not discuss such other
evidence because the Guidelines merely require a showing that Barry controlled one
other participant for the enhancement to apply. See, e.g., United States v. Senty-
Haugen, 449 F.3d 862, 864 (8th Cir. 2006); U.S.S.G. § 3B1.1 cmt. n.2 (“To qualify
for an adjustment under this section, the defendant must have been the organizer,
leader, manager, or supervisor of one or more other participants.”). The stipulated
facts set forth in Barry’s plea agreement and several uncontested portions of Barry’s
presentence investigation report also support the district court’s finding Barry was an
organizer or leader. The district court did not err in enhancing Barry’s sentence for
his role in the offense.

        Barry further contends “[t]he trial court erred in failing to recognize the
disparity in applying the leadership enhancement to Mr. Barry when his suppliers, and
the clear leaders in the conspiracy, did not receive similar enhancements.” The district
court recognized there was evidence Barry had three drug suppliers, but the court had
little other information as to the roles of these out-of-town suppliers in the offense.
The district court sentenced Barry according to the information the court had in the
record, noting not all suppliers are leaders or organizers, and if Barry’s suppliers had

                                          -3-
a more active role in the conspiracy, the government may be able to obtain more
evidence to convict the suppliers of further offenses. The district court found Barry
was “the main person here in St. Louis doing what he’s doing.” The district court
thoroughly considered the 18 U.S.C. § 3553(a) factors, and after considering the
sentences of other defendants in this case, and other defendants with similar records,
concluded, “I do not believe there [are] any unwarranted sentencing disparities
[created] by this sentence.” See 18 U.S.C. § 3553(a)(6). The district court did not
abuse its discretion in its sentencing determination.

      We affirm Barry’s sentence.
                     ______________________________




                                         -4-